[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                  FILED
                                                         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                            JANUARY 12, 2006
                                 No. 05-10895
                                                            THOMAS K. KAHN
                                                                 CLERK

                      D. C. Docket No. 03-62225-CV-JIC

DRESDNER BANK AG,
Dresdner Bank AG in Hamburg, et al.,

                                                 Plaintiffs-Appellees,

BLOHM AND VOSS GMBH, et al.,

                                                 Intervenors-Plaintiffs,

MONACO TELECOM INTERNATIONAL,

                                                Intervenor-Plaintiff-Appellant,

                                     versus

M/V OLYMPIA VOYAGER, a 157.90 meter Blohm
Voss Gmbh motor vessel, Hull No. 961, Greek official
number 10750, her engines, tackle equipment, rigging,
dinghies, furniture, appurtenances, etc., in rem, and
Olympic World Cruises, Inc. Her owner, in personam,

                                                 Defendant.
                   Appeal from the United States District Court
                       for the Southern District of Florida


                                (January 12, 2006)

Before DUBINA, MARCUS and COX, Circuit Judges.

PER CURIAM:

      This is an appeal from the district court’s grant of summary judgment

against Monaco Telecom International, which provided electronic and telephone

equipment to the M/V Olympia Voyager.

      After reading the record, having the benefit of oral argument and reading

the parties’ briefs, we affirm the district court’s grant of summary judgment in

favor of the foreign banks.

      AFFIRMED.




                                         2